REDMANN, Judge,
dissenting.
The evidence can justify only one factual conclusion arguably supporting liability on Schanzer, namely that the chicory-laden sling of the crane struck the “bulkhead” of bags of chicory (which was only “too high” in the sense that it required the sling to be shortened). But the crane sling was moving towards the rear of the bin and would therefore not have knocked the bags forward onto plaintiff. The inference that a rearward blow knocked bags forward is not supported by testimony of anyone’s having seen it occur. The record does not support the judgment appealed from.